Case 20-14525-mdc           Doc 32      Filed 05/04/21 Entered 05/04/21 11:28:12                Desc Main
                                        Document     Page 1 of 2
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Tara Marie Newman
                                Debtor(s)                                          CHAPTER 13

PENNYMAC LOAN SERVICES, LLC
                     Movant
          vs.
                                                                                NO. 20-14525 MDC
Tara Marie Newman
                                Debtor(s)
Francis M. Gallagher
                                Co-Debtor
William C. Miller Esq.
                                Trustee                                   11 U.S.C. Section 362 and 1301

                         MOTION OF PENNYMAC LOAN SERVICES, LLC
                          FOR RELIEF FROM THE AUTOMATIC STAY
                                UNDER SECTION 362 and 1301

         1.      Movant is PENNYMAC LOAN SERVICES, LLC.

         2.      Debtor and Francis M. Gallagher, co-debtor are the owner(s) of the premises 5200 Hilltop

 Drive DD15 , Brookhaven, PA 19015, hereinafter referred to as the mortgaged premises.

         3.      Movant is the holder of a mortgage, original principal amount of $118,750.00 on the

 mortgaged premises that was executed on May 22, 2015. The Mortgage has been assigned as follows:

 MERS, Inc., as Nominee for Prosperity Home Mortgage, LLC to Pennymac Loan Services, LLC filed on

 October 20, 2017 at Book 06078-0935 in Delaware County

         4.      William C. Miller Esq., is the Trustee appointed by the Court.

         5.      The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor(s).

         6.      Debtor and Francis M. Gallagher, co-debtor have failed to make the monthly post-petition

 mortgage payments in the amount of $785.62 for the months of December 2020 through April 2021.

         7.      The total amount necessary to reinstate the loan post-petition is $3,928.10.

         8.      Movant is entitled to relief from stay for cause.

         9.      Movant further seeks relief in order to, at its option, offer, provide and enter into any

 potential forbearance agreement, loan modification, refinance agreement or other loan workout/loss
Case 20-14525-mdc          Doc 32    Filed 05/04/21 Entered 05/04/21 11:28:12                 Desc Main
                                     Document     Page 2 of 2
mitigation agreement. Movant may contact Debtor(s) via telephone or written correspondence to offer such

an agreement. Any such agreement shall be non-recourse unless included in a reaffirmation agreement.

        10.     This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                      /s/ Rebecca A. Solarz, Esq.
                                                      ____________________________________
                                                      Rebecca A. Solarz, Esquire
                                                      KML Law Group, P.C.
                                                      BNY Mellon Independence Center
                                                      701 Market Street, Suite 5000
                                                      Philadelphia, PA 19106
                                                      Phone: (215)-627-1322
                                                      Attorneys for Movant/Applicant
